Citation Nr: 0019350	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to an increased rating for degenerative disc 
disease with moderate hypertrophic spurring at L5-S1 and 
chronic lumbosacral strain, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for a hiatal hernia 
with gastroesophageal reflux and erosive esophagitis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1974, and from February 1979 to September 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The claim subsequently came under the 
jurisdiction of the Phoenix, Arizona RO. 


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking coronary artery disease disorder to service or to a 
service-connected disability.  

2.  The degenerative disc disease with moderate hypertrophic 
spurring at L5-S1 and chronic lumbosacral strain is not 
productive of severe manifestations of a lumbosacral strain 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  The strain also is not productive of more 
than moderate limitation of motion or more than moderate 
intervertebral disc syndrome.

3.  The hiatal hernia with gastroesophageal reflux and 
erosive esophagitis is not currently productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in August 1999 was 45 decibels in the 
right ear and 61 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 100 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for coronary artery 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a disability rating higher than 20 
percent for degenerative disc disease with moderate 
hypertrophic spurring at L5-S1 and chronic lumbosacral strain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).

3.  The criteria for a disability rating higher than 10 
percent for a hiatal hernia with gastroesophageal reflux and 
erosive esophagitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.,114, Diagnostic Code 7346 (1999).

4.  The criteria for a compensable disability rating for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Coronary Artery 
Disease.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996). The nexus to service may also be 
satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service medical records do not contain a 
diagnosis of cardiovascular disease.  Although a record dated 
in February 1989 shows that the veteran had borderline blood 
pressures, the record also indicates that there was no 
current indication for treatment of hypertension.  The report 
of a medical history given by the veteran in May 1994 for the 
purpose of his separation from service shows that he denied 
having heart trouble or high blood pressure.  Although an 
electrocardiograph record dated in May 1994 shows that the 
results were interpreted as being borderline, the report of a 
physical examination conducted in May 1994 for the purpose of 
the veteran's retirement shows that clinical evaluation of 
the heart was normal.  

There is also no medical evidence that cardiovascular disease 
was manifest to a compensable degree within one year after 
separation from service.  In his claim for benefits filed in 
October 1994, the veteran did not request compensation for 
heart disease.  The reports of disability evaluation 
examinations conducted by the VA in November 1994, including 
a general medical examination, are also negative for a 
diagnosis of heart disease.  

Private post service medical records dated more than one year 
after separation from service show that the veteran has 
received treatment for heart disease.  For example,  a 
history and physical examination report from the Columbia 
Medical Center dated in March 1997 shows that the veteran's 
chief complaint was chest discomfort which he reportedly 
first experienced in December 1996.  The treating physician 
noted  that this was suspicious for angina.  Subsequent 
records show a diagnosis of heart disease.  However, none of 
those records contain any medical opinion linking the heart 
disease to service.  

The report of a general medical examination conducted by the 
VA in July 1997 shows that the veteran reported that in 
February 1997 he developed anterior chest pain.  He was 
referred to the Columbia Medical Center where he underwent 
extensive studies.  He had a stent placed after angiography 
and critical stenosis of his dominant RCA.  Following that 
procedure, he had been prescribed medicine for arterial 
hypertension and a nitroglycerine spray which he had never 
used.  He said that he had noted anterior chest pain when he 
did heavy physical exertion.  Following examination, the 
pertinent diagnoses were ischemic heart disease and 
hypertensive cardiovascular disease with angina.  The report 
of an examination of the veteran's heart conducted by the VA 
in August 1999 contains similar information.  Neither 
examination report, however, contains any medical opinion 
linking the veteran's heart disease to service.  

The veteran testified during a hearing held in May 1999 that 
he had some elevated blood pressure readings during service.  
However, he was not told whether or not he had hypertension.  
To the extent that the veteran's testimony purports to 
present evidence of a link between the current heart disease 
and his period of service, the Board notes that the veteran's 
own opinion that his current disabilities are related to 
service is not enough to support the claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does not meet 
his burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions).  A veteran is competent 
to testify as to the symptoms that he experienced, but he is 
not competent to render a medical opinion regarding the 
significance of those symptoms.  See McIntosh v. Brown, 4 
Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence linking coronary artery disease disorder to service 
or to a service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for coronary 
artery disease is not well grounded.  Because the claim is 
not well grounded, there is no further duty on the part of 
the VA to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement To An Increased Rating For Degenerative Disc 
Disease With Moderate Hypertrophic Spurring At L5-S1 And 
Chronic Lumbosacral
 Strain, Currently Rated As 20 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased ratings is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (1999).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45 (1999).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(1999).

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The veteran testified during a hearing held in May 1999 that 
his back flared-up and that he had good days and bad days.  
He said that on a day to day basis the pain was mild; 
however, on bad days it was really severe, and he could not 
walk and had to use a shovel to support himself.  He said 
that the pain was in the lower back.  He also said that he 
would get pain in the legs and could not straighten up.  He 
said that during such episodes the only thing that was 
comfortable was lying down.  

The report of a general medical examination conducted by the 
VA in July 1997 shows that the veteran gave a history of 
developing low back pain ten years earlier without antecedent 
injury.  He said that the back pain was now intermittent, 
occurring about every three months and sometimes lasting as 
long as a month.  On examination, he moved normally about the 
examining room and could mount and dismount the examining 
table.  He could hop on either foot, could heel and toe walk, 
and could squat and rise.  There was a full range of motion 
of the lumbar spine for flexion, extension, lateral flexion, 
and lateral rotation.  While seated on the examining table, 
straight leg raising was negative bilaterally.  Deep tendon 
reflexes were equal and reactive.  There were no sensory or 
motor deficits.  There was also no sciatic notch tenderness 
or muscle spasm.  The impression was DJD of the lumbar spine.  

The report of an examination of the veteran's spine conducted 
by the VA in August 1999 shows that the examiner noted that 
an x-ray of the lumbosacral spine showed minimal spur 
formation and moderate to severe disc space narrowing at L5-
S1.  The veteran reported that his low back hurt daily.  He 
said that he had been having more episodes of not being able 
to walk due to extreme low back pain.  In questioning the 
veteran further, he said that he could actually walk but had 
a very difficult time and had to lean on something due to 
pain in the back.  He also had occasional pain anteromedial 
to both thighs above the knees with occasional numbness in 
those areas.  He said that when his back was real bad, 
coughing and sneezing would aggravate the pain in the low 
back.  When asked about weakness and fatigability in the low 
back, he said that he had these and they were related to 
pain.  There was no incoordination.  The pain was present on 
normal and repeated use.  

On physical examination, the veteran appeared to be in no 
acute distress.  He stated that it was an average day as far 
as symptoms in the back were concerned.  His gait was normal 
and he was able to walk on his heels and toes.  There was no 
tenderness to palpation, no pain on percussion, and no muscle 
spasms.  Straight leg raising was negative bilaterally.  
Sensory examination to scratching and pinching was normal in 
both lower extremities.  Deep tendon reflexes were 2+ and 
symmetric bilaterally.  The range of motion was flexion to 75 
degrees, extension to 25-30 degrees, and side bending to 25 
degrees on the right and 20 on the left with some complaint 
of pain at the terminal degrees of motion.  The impression 
was lumbar spine with degenerative disc disease, L5-S1, and 
minimal DJD.  The examiner noted that, with respect to the 
various factors, functional impairment would normally be 
mild, but from time to time when he had an exacerbation, it 
would probably be rated as at least moderate.  The report of 
a neurological examination conducted by the VA in August 1999 
contains similar information.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.  With respect 
to the evidence of muscle spasm, the Board notes that muscle 
spasm is the type of symptom contemplated under the currently 
assigned 20 percent rating.  The evidence shows that the 
lumbar strain is not productive of severe manifestations such 
as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  Neither listing of the 
spine nor a positive Goldthwait's sign is reported in any of 
the medical evidence.  The veteran has reported that he 
sometimes has some limitation of range of forward bending of 
the low back, but the evidence shows that it is not to a 
marked degree with objectively supported pathology.  There is 
evidence of loss of lateral motion with degenerative changes 
and narrowing of the joint space, but abnormal mobility on 
forced motion is not noted in any of the medical evidence.  
Thus, the findings do not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for degenerative disc disease with moderate 
hypertrophic spurring at L5-S1 and chronic lumbosacral strain 
under Diagnostic Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no credible evidence of severe limitation of motion.  The 
examinations July 1997 and August 1999 showed only slight 
limitation of motion.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and reported that the pain radiates from his spine into 
his lower extremities, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rate intervertebral disc syndrome.  
The VA examination and treatment records have consistently 
demonstrated that the veteran has few, if any, significant 
neurological findings.  Although the veteran does have 
recurring flare-ups, he has substantial periods of relief 
between the attacks.  The Board also notes that the evidence 
does not reflect the existence of lower extremity 
neurological deficits such as drop foot which might warrant a 
separate compensable rating.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is little objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level and, as discussed, the current record 
provides no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for degenerative 
disc disease with moderate hypertrophic spurring at L5-S1 and 
chronic lumbosacral strain are not met.

III.  Entitlement To An Increased Rating For A Hiatal Hernia 
With Gastroesophageal Reflux And Erosive Esophagitis,
 Currently Rated As 10 Percent Disabling.

A hiatal hernia may be rated under Diagnostic Code 7346 which 
provides that a 10 percent rating is warranted where the 
disorder is manifest by two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted if there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.

The veteran testified during a hearing held in May 1999 that 
his hiatal hernia required continuous medication or else it 
would cause severe symptoms such as throwing up while he was 
sleeping.  He said that without the medication he had pretty 
constant heartburn and reflux.  He also stated that even with 
the medication, if he ate something like pizza or something 
really greasy, he might still throw up.  He said that this 
had probably occurred two times in the last couple of months.  

The report of a general medical examination conducted by the 
VA in July 1997 shows that the veteran reported that eight 
years earlier he was found to have gastroesophageal reflux 
which he now controlled with medication.  On examination, the 
veteran was well appearing, well developed, well nourished, 
and in no acute distress.  The abdomen was soft with no 
masses or tenderness.  The pertinent diagnoses was GERD.  

The report of a gastrointestinal disorders examination 
conducted by the VA in August 1999 shows that the veteran 
gave a history of chronic, frequent, severe gastroesophageal 
reflux symptoms dating back to approximately 1989 while he 
was on active duty.  He was eventually diagnosed with 
esophageal reflux disease during an endoscopy in 1993, at 
which time he had a hiatal hernia and fairly severe erosive 
esophagitis.  He previously was treated with H2 blockers with 
poor results, and prior to that, had only been on dietary 
measures.  He was subsequently put on proton pump inhibitor 
therapy, initially with omeprazole and more recently with 
lansoprazole.  He took 30 mg per day with good relief of 
symptoms, and had been using this for approximately the past 
two or three years.  He did not have any current dysphagia.  
He said that he still got occasional episodes of pyrosis or 
heartburn, which he estimated as three or four episodes per 
year.  There had been no hematemesis or melena.  He had 
occasional regurgitation of food materials, most commonly at 
night.  This happened approximately four times a year.  A CBC 
was performed recently and was within normal limits.  He also 
underwent a panendoscopy a few days before the examination 
and this revealed a normal esophagus with no active 
esophagitis.  There was a 4 cm prolapsing hiatal hernia 
noticed with the GE junction located approximately 37 cm from 
the incisors.  The remainder of the endoscopy was within 
normal limits.  The impression was chronic esophageal reflux 
disease, associated with a 4 cm hiatal hernia.  Currently, 
his symptoms are well controlled with lansoprazole 30 mg 
daily and there are no additional complications from the 
reflux disease such as Barrett's esophagitis or strictures.  
His esophagus at this time appears to be normal and his 
previously identified erosive esophagitis has now healed.  

The VA examination reports and the veteran's own testimony 
show that his symptoms are generally well controlled through 
medication.  The Board finds that the hiatal hernia with 
gastroesophageal reflux and erosive esophagitis is not 
currently productive of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for a hiatal hernia with gastroesophageal 
reflux and erosive esophagitis are not met.

IV.  Entitlement To An Increased (Compensable)
 Rating For Bilateral Defective Hearing.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (1999).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
25
35
45
LEFT
X
60
50
55
70

The average loss in the right ear was 36 decibels, while the 
average loss in the left ear was 59 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
40
50
50
LEFT
X
65
55
55
70

The average loss in the right ear was 45 decibels, while the 
average loss in the left ear was 61 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and the scores for the left ear correspond to 
category II.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the criteria for a compensable disability rating for 
bilateral defective hearing are not met.


ORDER

1.  Service connection for coronary artery disease is denied.

2.  An increased rating degenerative disc disease with 
moderate hypertrophic spurring at L5-S1 and chronic 
lumbosacral strain, currently rated as 20 percent disabling, 
is denied.

3.  An increased rating for a hiatal hernia with 
gastroesophageal reflux and erosive esophagitis, currently 
rated as 10 percent disabling, is denied.

4.  An increased (compensable) rating for bilateral defective 
hearing is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

